DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-14) in the reply filed on 11/29/2022 is acknowledged. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US Pub 2016/0089696).
Regarding claim 1, Kimura (figs. 2-12) teaches a method of processing a substrate, comprising:
loading the substrate (substrate W) to which a processing liquid (pure water, [0050]) is adhered, inside a processing container (chamber 10, [0029]);
removing the processing liquid adhering to the substrate by supplying a first organic solvent (“the pure water adhering to the substrates W is replaced with the IPA”, [0050]) to the loaded substrate;
causing the substrate to be water-repellent by supplying a water repellent (water repellent, [0052]) to the substrate from which the processing liquid has been removed;
supplying a second organic solvent (IPA vapors, [0056]) to the water-repellent substrate; and
drying the substrate by volatilizing the second organic solvent adhering to the substrate ([0060]).
Regarding claim 2, Kimura teaches the method of Claim 1, wherein when the water repellent is supplied to the substrate, a mixture of the water repellent and the first organic solvent is supplied to the substrate (“it is desirable to mix the water repellent and the solvent that is mutually soluble with the hydrophilic organic solvent, such as IPA, together immediately before the nozzles 54, and then supply the mixture to the nozzles 54.”, [0041] and [0052]).
Regarding claim 3, Kimura teaches the method of Claim 2, wherein supplying the second organic solvent to the substrate includes removing an unreacted water repellent from the substrate (“the unreacted water repellent adhering to an inner wall and the like of the processing tank 20 is removed by the IPA vapors from the nozzles 53”, [0056]).
Regarding claim 4, Kimura teaches the method of Claim 2, wherein the first organic solvent and the second organic solvent are isopropyl alcohol (IPA, [0050]).
Regarding claim 5, Kimura teaches the method of Claim 1, wherein supplying the second organic solvent to the substrate includes removing an unreacted water repellent from the substrate (“the unreacted water repellent adhering to an inner wall and the like of the processing tank 20 is removed by the IPA vapors from the nozzles 53”, [0056]).
Regarding claim 6, Kimura teaches the method of Claim 5, wherein the first organic solvent and the second organic solvent are isopropyl alcohol (IPA, [0050]).
Regarding claim 12, Kimura teaches the method of Claim 1, wherein the first organic solvent, the second organic solvent, and the water repellent are sprayed onto the substrate in a form of mist or shower (“IPA vapors”, [0050], “vapor or a mist”, [0052]).
Regarding claim 13, Kimura teaches the method of Claim 1, wherein the water repellent has a Si-N bond (“hexamethyldisilazane (HMDS)”, [0039]).
Regarding claim 14, Kimura teaches the method of Claim 1, wherein the processing liquid contains water (pure water, [0050]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Okumura et al (US Pub 2019/0341246).
Regarding claim 7, Kimura does not teach after supplying the first organic solvent to the substrate and before supplying the water repellent to the substrate, removing the first organic solvent adhering to the substrate by supplying a third organic solvent different from the first organic solvent to the substrate, wherein the first organic solvent has an OH group and the third organic solvent does not have the OH group.
Okumura teaches after supplying the first organic solvent (cleaning liquid A, [0111] to the substrate and before supplying the water repellent to the substrate ([0117]), removing the first organic solvent adhering to the substrate by supplying a third organic solvent (cleaning liquid B, [0116]) different from the first organic solvent to the substrate, wherein the first organic solvent has an OH group (alcohols, [0115]) and the third organic solvent does not have the OH group (hydrocarbons, [0121]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate W of Kimura with the cleaning liquid B of Okumura in order to obtain “the protective film formed on the wafer surface from the chemical liquid according to the present invention is less likely to be lowered in water repellency by cleaning with the chemical liquid B.” as taught by Okumura, [0122].

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein when the water repellent is supplied to the substrate, a mixture of the water repellent and the third organic solvent is supplied to the substrate (claim 8); after supplying the water repellent to the substrate and before supplying the second organic solvent to the substrate, removing an unreacted water repellent from the substrate by supplying the third organic solvent to the substrate, wherein the second organic solvent has an OH group (claim 9); wherein supplying the second organic solvent to the substrate includes replacing the third organic solvent adhering to the substrate with the second organic solvent, and wherein the second organic solvent has a lower boiling point than the third organic solvent (claim 10) and  wherein the first organic solvent and the second organic solvent are isopropyl alcohol (IPA), and wherein the third organic solvent is propylene glycol monomethy]l ether acetate (PGMEA) (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892